COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Veranda Nation, Inc. v. Preston Julian, Jr.
Appellate case number:      01-22-00200-CV
Trial court case number:    1122091
Trial court:                County Court at Law No. 1 of Harris County

       Appellant, Veranda Nation, Inc., filed a notice of appeal from the trial court’s
December 13, 2021 “Order Denying Veranda Nation, Inc.’s Second Motion for Contempt.”
On July 15, 2022, Veranda filed its appellant’s brief. On August 16, 2022, appellee,
Preston Julian, Jr., filed a “Motion to Dismiss Based on Mootness and Want of
Jurisdiction.”
       In his motion, Julian argues that the order appealed by Veranda is interlocutory and
not appealable, leaving this Court without jurisdiction over the appeal. Julian further
argues that “the issues on appeal are no longer in controversy [and] the parties no longer
have a legally cognizable interest in the outcome of the case.” On August 24, 2022,
Veranda filed a response to Julian’s motion to dismiss.
       Appellee’s “Motion to Dismiss for Based on Mootness and Want of Jurisdiction”
will be carried with the case.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra_______
                    Acting individually  Acting for the Court

Date: __October 18, 2022____